Title: From John Adams to William Tudor, Sr., 5 November 1816
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy Nov 5th 1816

Though your Son is engaged in an honourable and a laudable pursuit, I apprehend he is not quite aware of all the embarrassments in his way. his objects are the literature and the history of his country. I will pass by the first for the present and confine myself to the second
There were two pivots upon which the American revolution turned, These were The controversy between Governor Hutchinson & the house of Representatives and the Council, concerning the unlimited Sovereignty of Parliament. And the impeachment of the Judges.
Now Sir let me ask you, Will your Son dare to investigate either of these subjects; And if he should would not his temerity ruin the fortune of his magazine
I am Sir, as I always have been your friend
John Adams